              Case 1:20-cv-03179-AJN Document 42 Filed 10/29/20 Page 1 of 1




      quinn emanuel           trial lawyers | new york, ny
      51 Madison Avenue. 22nd Floor | New York, NY 10010 | TEL (212) 849-7441 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7441

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                              manishasheth@quinnemanuel.com

October 29, 2020

VIA E-MAIL & ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

           Re:      John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                    Case No. 1:20-cv-03179 (AJN)

Dear Judge Nathan:

        In accordance with the Court’s September 29, 2020 Order (Dkt. No. 39), we write on
behalf of all parties to provide an update on the mediation efforts between Plaintiff John (“Jack”)
Yang and Defendants The Bank of New York Mellon Corporation, Alcentra NY, LLC, and
Alcentra Limited.

       On October 27, 2020, the parties participated in an 8-hour mediation with JAMS neutral,
Linda Singer. The parties were unable to resolve this matter and no further mediation is
scheduled at this time.

         Accordingly, the parties respectfully request a ruling on the Defendants’ letter application
for a stay of discovery pending the Court’s resolution of the Defendants’ Motion to Dismiss
(Dkt. No. 21). The Parties are available at the Court’s convenience for oral argument on the
application if that would be helpful to the Court.


                                                                Respectfully submitted,




                                                                Manisha M. Sheth
cc:        W. John Lee, Esq.
           Counsel for Defendants
